DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a device for locking the wheel of a vehicle, comprising: a main module adapted to be attached to the wheel, and configured to cover nuts or bolts for attaching the wheel to the vehicle; an insert structure comprising a first part and a second part, wherein the first part engages the second part, wherein the insert structure is transferable from a first position to a second position upon compression of a spring having two opposite ends abutting anchors formed in the first part and positioned on an outer circumference of the first part facing the second part; and wherein the insert structure in said second position is adapted for insertion in the wheel concentrically to the axis of rotation of the wheel and wherein the insert structure in said first position is adapted for fixating the insert structure in said wheel upon transfer to the first position after insertion in the wheel; a center bolt adapted to be connected through the main module to the second part of the insert structure by threading; and a locking mechanism comprising at least a locking bolt, and being adapted to be arranged in a locking state in which the locking mechanism prevents the center bolt from rotating relative the main module, and in an open state in which the locking mechanism allows the center bolt to rotate relative the main module.
The closest prior art of record, U.S. Patent Number 10,486,461 to Ivarsson, discloses a device for locking the wheel of a vehicle, comprising: a main module (1) adapted to be attached to the wheel, and configured to cover nuts or bolts for attaching the wheel to the vehicle; an insert structure (4, 5) comprising a first part (4) and a second part (5), wherein the first part engages the second part, wherein the insert structure is transferable from a first position (expanded in a radial direction) to a second position (compressed in a radial direction) upon compression of a spring (44a); wherein the insert structure in said second position is adapted for insertion in the wheel concentrically to the axis of rotation of the wheel and wherein the insert structure in said first position is adapted for fixating the insert structure in said wheel upon transfer to the first position after insertion in the wheel (column 4, line 46-column 5, line 2), a center bolt (3) adapted to be connected through the main module to the second part of the insert structure by threading, and a locking mechanism (2, 6) comprising at least a locking bolt (column 29-37), and being adapted to be arranged in a locking state (column 7, lines 1-12) in which the locking mechanism prevents the center bolt from rotating relative the main module, and in an open state (column 7, lines 1-12) in which the locking mechanism allows the center bolt to rotate relative the main module.
However, Ivarsson does not disclose the spring having two opposite ends abutting anchors formed in the first part and positioned on an outer circumference of the first part facing the second part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
August 31, 2022